IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TED A. MCCRACKEN, et al. : CIVIL ACTION
v. : NO. 17-4495

R.J. REYNOLDS TOBACCO
COMPANY, et al.

Q_R_DLJB

AND NOW, this 20th day of` March 2019, upon considering Plaintif`f`s’ Motion f`or
reargument (ECF Doc. 190), Defendants’ Response (ECF Doc. No. 195), and for reasons in the
accompanying Memorandum, it is ORDERED Plaintiff`s’ Motion (ECF Doc. No. 190) is
GRANTED on two arguments to clarify our findings in our February 14, 2019 Memorandum
(ECF Doc. No. 184) but these clarified findings do not affect our February 14, 2019 Order (ECF

Doc. No. 185) granting summary judgment to the Defendants.

%é

KEA@{EY, J.

 

